86 F.3d 1153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Winslow CLARK, Defendant-Appellant.
No. 96-6047.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 3, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-89-21, CA-95-129-4)
E.D.Va.
DISMISSED.
Jerry Winslow Clark, Appellant Pro Se.  Robert Joseph Seidel, Jr., Assistant United States Attorney, Norfolk, Virginia;  Robert Bullington Wilson, V, COMMONWEALTH'S ATTORNEY'S OFFICE, Hampton, Virginia, for Appellee.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion and find no reversible error.   We find that the district court properly denied Appellant's double jeopardy claim because Appellant failed to make a claim in the civil forfeiture proceeding.   Accordingly, we deny a certificate of appealability and dismiss substantially on the reasoning of the district court.   United States v. Clark, No. CR-89-21;  CA-95-129-4 (E.D.Va. Dec. 19, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.